DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim limitation “the system of claim 3, wherein position sensors determine...” should be amended to read –the system of claim 3, further comprising: , wherein the position sensors configured to determine--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “the tissue deflection force data” in line 13 is indefinite because it is unclear what tissue deflection force data the claim is referring to since the preceding lines of claim 1 do not recite to any tissue deflection force data.  Furthermore, it is unclear if the tissue deflection force data and tissue deflection data are the same data.
Regarding claims 8-10, the claims are indefinite because it is unclear how the system can further comprise the indicia of body paint on the skin of the body segment.  The specification of the current application discloses using a sponge dipped in FDA approved body paint and dabbing the painted sponge across the skin surface, a unique pattern of skin speckles can be created (see par. [0067], [0113], [0124], [0138]) of the PG Pub. version of the specification).  The specification discloses that indicia on the skin is not part of the system, and is done by painted sponge.  Therefore, it is unclear how the system can comprise the indicia of body paint on the skin of the body segment.  For examining purpose, it is assumed the system comprising imaging indicia on the skin of the body segment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,234,616 in view of Herr et al. (US 2013/0282141; hereinafter Herr).  Both the current application and U.S. Patent No. 11,234,616 are directed to a system for determining anatomical, biomechanical, and physiological properties of a body segment, including an instrument, the instrument comprising one or more first sensitive probes configured and arranged for measuring tissue deflection forces upon application of varying forces applied on a first side of the body, wherein tissue deflection caused by the instrument is measured by the system to create tissue deflection data; and a controller configured to receive tissue deflection force data and the tissue deflection data and configured to compute segment tissue viscoelastic properties as a function of the received tissue deflection force data and tissue deflection data, but U.S. Patent No. 11,234,616 fails to explicitly state a second instrument portion including one or more second force sensitive probes configured and arranged for measuring tissue deflection forces upon application of varying force applied on a second side of the body segment, wherein tissue deflection forces are measured by the first and second instrument portions simultaneously. 
Herr discloses variable impedance mechanical interface.  Herr teaches a second instrument portion including one or more second force sensitive probes configured and arranged for measuring tissue deflection forces upon application of varying force applied on a second side of the body segment (see par. [0035], [0036], [0046], [0045], [0060], [0064], [0067], [0071], [0072]), wherein tissue deflection forces are measured by the first and second instrument portions simultaneously (see par. [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a second instrument portion including one or more second force sensitive probes configured and arranged for measuring tissue deflection forces upon application of varying force applied on a second side of the body segment, wherein tissue deflection forces are measured by the first and second instrument portions simultaneously in the invention of U.S. Patent No. 11,234,616, as taught by Herr, to provide additional deflection force data for accurate calculation of viscoelasticity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US 2013/0282141; hereinafter Herr), in view of Herr et al. (US 2013/0197318; hereinafter 318’).

Regarding claim 1, Herr discloses variable impedance mechanical interface.  Herr teaches a system for determining anatomical, biomechanical, and physiological properties of a body segment (see abstract), including an instrument (see abstract; par. [0035], [0064]), the instrument comprising: a first instrument portion including one or more first sensitive probes (see par. [0060], [0066]) configured and arranged for measuring tissue deflection force upon application of varying force applied on a first side of the body segment (see par. [0035], [0036], [0045], [0046], [0060], [0064], [0067], [0071], [0072]); a second instrument portion including one or more second force sensitive probes (see par. [0060], [0066]) configured and arranged for measuring tissue deflection forces upon application of varying forces applied on a second side of the body segment (see par. [0035], [0036], [0046], [0045], [0060], [0064], [0067], [0071], [0072)); the second side of the body segment being on an opposite side of the body segment of the first side of the body segment (see par. [0066]); wherein tissue deflection forces measurement by the first and second instrument portions simultaneously (see par. [0066]); and further wherein tissue deflections caused by the first and second instrument portions are measured by the system to create tissue deflection data (see par. [0035], [0036], [0045], [0060], [0064], [0067], [0071], [0072)); and the system configured  to receive the tissue deflection force data (see par. [0007], [0025], [0034], [0035], [0036]) and the tissue deflection data (see par. [0007], [0025], [0034], [0035], [0036]) and configured to compute segment tissue viscoelastic properties as a function of the received tissue deflection force data and tissue deflection data (see par. [0045], [0046], [0060], [0064], [0067], [0071, [0072] and claim 3 and 4).
The Examiner notes that it is clear that Herr would require some type of computer or processor to receive the tissue deflection force data and the tissue deflection data and for computing segment tissue viscoelastic properties, but does not explicitly state a controller. 
Herr 318’ discloses physiological measurement device.  Herr teaches using a controller to receive data and compute physiological measurement (see par. [0023], [0032], [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using a controller to receive data and compute physiological measurement in the invention of Herr, as taught by Herr 318’, to provide automated measuring and control system and be able to compute a more accurate physiological measurement using the controller. 
Regarding claim 2, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr 318’ teaches wherein first and second instrument portion are mechanically tethered to ground (see fig. 1; par. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized wherein first and second instrument portion are mechanically tethered to ground in the invention of Herr, as taught by Herr 318’, to provide better stability for the system during measurement. 
Regarding claim 3, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr 318’ teaches wherein the first instrument portion is tethered to a first flexible arm (see fig. 9-11) and the second instrument portion is tethered to a second flexible arm (see fig. 9-11).
Regarding claim 4, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr teaches each first and second instrument portion comprise position sensors (see par. [0065], [0066]), and Herr 318” teaches the first and second flexible arms (see fig. 9-11).
Regarding claim 5, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr shows wherein the first and second instrument portion are mechanically untethered to ground (see par. [0009], [0010], [0013], [0035]).  Furthermore, Herr 318’ teaches also teaches that first and second instrument portion are mechanically untethered to ground (see par. [0023]).
Regarding claim 8, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr shows indicia on the skin of the body segment (see par. [0067], [0113], [0124], [0138], [0160], [0257]).
Regarding claim 9, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr shows wherein the indicia is a matrix of dots or speckling (see par. [0067], [0113], [0124], [0138], [0160], [0257]).
Regarding claim 10, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr shows wherein the indicia is body paint (see par. [0067], [0113], [0124], [0138], [0160], [0257]).
Regarding claim 11, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr shows at least one camera configured and arranged to capture images of the skin and indicia thereon for measuring at least one body segment shape, body segment skin strain, body segment tissue compression, and the anatomical location of body segment tissue compression (see par. [0067], [0113], [0124], [0138], [0160], [0257]).

Regarding claim 12, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr 318’ teaches force sensors that are capacitive (see par. [0026]) and strain-gauge based (see par. [0032]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US 2013/0282141; hereinafter Herr), in view of Herr et al. (US 2013/0197318; hereinafter 318’) as applied to claim 1 above, and further in view of Ullrich (US 2012/0010506).
Regarding claim 7, Herr and Herr 318’ disclose the invention substantially as described in the 103 rejection above, furthermore, Herr teaches ultrasound imaging (see par. [0044], [0060]), but fails to explicitly state using the ultrasound transducer to measure internal tissue properties including at least one of tissue density, blood flow and soft tissue depth. 
Ullrich discloses using ultrasound transducer for providing feedback to a user.  Ullrich teaches using the ultrasound transducer to measure internal tissue properties including at least one of tissue density (see par. [0027]), and tissue depth (see par. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilizing the teaching of using the ultrasound transducer to measure internal tissue properties including at least one of tissue density, blood flow and soft tissue depth in the invention of Herr and Herr 318’, as taught by Ullrich, to provide additional anatomical property measurement data for better calculating of tissue viscoelastic properties. 


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doughty (US 2008/0176077) discloses pattern transferable to skin for optical measurement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793